Citation Nr: 0108783	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-5, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from August 1979 
to November 1983.  He had prior active service of 2 years, 9 
months and 19 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the RO.  

The Board notes that, in a rating decision dated in September 
1997, the RO assigned the 40 percent evaluation which 
currently remains in effect.  It was further noted that this 
was considered to be a total grant of benefits sought on 
appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded, however, that the appellant is 
generally presumed to be seeking the maximum available by 
law, and it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  As the veteran did not 
formally withdraw his claim at the time, the Board considers 
the issue of entitlement to an increased rating for the 
service-connected back disability to have remained on appeal 
from the rating decision issued in July 1995.  

It is further noted that, at the hearing conducted before the 
undersigned Member of the Board in Washington, DC, in January 
2001, the veteran's representative referenced an earlier 
claim of service connection for a left hip condition 
initially averred in 1984.  As this claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board further notes that evidence within the claims file 
indicates that the veteran has been in receipt of 
Supplemental Security Income (SSI) benefits from the Social 
Security Administration since 1995.  SSI benefits under Title 
XVI of the Social Security Act (as compared with Title II 
disability benefits) may also be awarded on the basis of 
physical or mental disability and are considered to be Social 
Security Disability benefits.  

The Court has held that in such instances, and with regard to 
the issues before the Board on appeal, the medical records 
underlying the award of Social Security Disability benefits 
must be obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  

Consequently, after all identified private medical records 
and any additional VA medical records have been secured, the 
Board finds that the veteran should be afforded a thorough 
and contemporaneous examination of his back which takes into 
account the records of prior medical treatment.  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed to submit any 
competent evidence to support his claims.  

Finally, as the TDIU issue is inextricably intertwined with 
the remaining issue on appeal, consideration of the TDIU 
issue should be deferred until that issue is resolved.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
back disability since June 1995.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSI 
benefits, and copies of the medical 
evidence on which the decision was based.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
back disability.  All indicated tests, 
including, but not limited to, x-ray 
studies and range of motion studies, must 
be conducted.  The claims file and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
veteran's low back.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  In addition, the 
examiner should specifically comment as 
to whether the veteran has intervertebral 
disc syndrome that is severe with 
recurring attacks and intermittent 
relief, or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of a diseased 
disc with intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  A complete rationale for any 
opinion expressed must be provided.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


